           Case 1:20-cv-04515-CM Document 4 Filed 06/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABRAHAM GROSS,

                            Plaintiff,                            20-CV-4515 (CM)
                     -against-                                ORDER OF DISMISSAL
 CITY OF NEW YORK, et al.,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants violated his rights

in connection with housing. For the following reasons, the complaint is dismissed.

       Plaintiff has submitted to this Court a substantially similar complaint that is pending

under case number 20-CV-4340 (CM). Because this complaint raises the same claims against the

same defendants, no useful purpose would be served by the further litigation of this duplicate

lawsuit. Therefore, this action is dismissed without prejudice to Plaintiff’s pending action under

case number 20-CV-4340 (CM).1

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed without prejudice as duplicative. All other pending

matters are terminated.




       1
         Should Plaintiff wish to add new defendants, allegations, or claims, he may seek to
amend the complaint in the pending case in compliance with Rule 15 of the Federal Rules of
Civil Procedure.
           Case 1:20-cv-04515-CM Document 4 Filed 06/25/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   June 25, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
